Barnard, P. J.:
It is not disputed by the respondent but that the assessment in question is totally invalid, and it is only by proof aliv/nde that the invalidity is to" be established.
Equity, in such a case, will entertain a complaint, and remove the cloud on plaintiff’s title.* By the act incorporating the city of Brooklyn, assessments are made liens from the date of confirmation, prior to all others.
There is no finding of confirmation, but the answer admits that the assessment is now a lien on the premises described in the complaint.
The case, therefore, shows an existing lien which is, in fact, invalid.
The judgment should be affirmed, with costs.
Present — Barnard, P. J., Tappen and Talcott, JJ.
Judgment affirmed, with costs.

 Crooke v. Andrews, 40 N. Y., 547; Scott v. Onderdonk, 14 id., 9.